On separate appeals (a) by defendant county and (b) by defendants town, village and board of education, from orders entered in the Supreme Court, Special Term, Westchester county, denying separate motions for dismissal of the complaint as not stating facts sufficient to constitute a cause of action, orders affirmed, with ten dollars costs and disbursements against all appellants jointly. Defendant may answer within ten days from the entry of the order hereon. No opinion. Lazansky, P. J., Hagarty, Carswell, Davis and Taylor, JJ., concur.